
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.8


SECOND AMENDMENT TO FIRST LIEN CREDIT AGREEMENT, WAIVER AND CONSENT


        THIS SECOND AMENDMENT TO FIRST LIEN CREDIT AGREEMENT, WAIVER AND CONSENT
(as the same may from time to time be amended, restated or otherwise modified,
this "Agreement") is made as of May 15, 2008 and entered into by and among
PROSPECT MEDICAL HOLDINGS, INC. ("Holdings") and PROSPECT MEDICAL GROUP, INC.
("Group" and, together with Holdings, the "Borrowers" and each, individually, a
"Borrower"), BANK OF AMERICA, N.A., as Administrative Agent (in such capacity,
the "First Lien Administrative Agent"), and the lenders party hereto
(collectively, the "First Lien Lenders").


RECITALS


        A.    The Borrowers, the First Lien Lenders and the First Lien
Administrative Agent have entered into that certain First Lien Credit Agreement
dated as of August 8, 2007 (as amended by that certain Amended and Restated
Forbearance Agreement dated as of April 10, 2008, as amended hereby and as
further amended, restated, supplemented or otherwise modified, the "First Lien
Credit Agreement"), pursuant to which the First Lien Lenders have agreed to make
the Loans (such term, together with each other capitalized term used in this
Agreement but not defined in this Agreement, shall be defined in accordance with
the First Lien Credit Agreement) and other extensions of credit, all upon the
terms and conditions set forth in the First Lien Credit Agreement.

        B.    The Borrowers acknowledge and agree that the Defaults and Events
of Default set forth on Schedule A (the "Existing Events of Default") have
occurred under the First Lien Credit Agreement; accordingly, the Borrowers have
requested the First Lien Lenders to waive such Defaults and Events of Default.

        C.    The Borrowers have also requested that the First Lien
Administrative Agent and the First Lien Lenders consent to the Sale (as defined
below).

        D.    The Borrowers have also requested that the First Lien
Administrative Agent and the First Lien Lenders agree to certain amendments to
the First Lien Credit Agreement.

        E.    Subject, in each case, to the terms and conditions hereof, the
First Lien Lenders are willing to grant the Borrowers' requests.

        F.     In consideration of the agreements hereinafter set forth, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


AGREEMENT


        1.     Defaults and Waiver.    Subject to the terms and conditions
hereof, including, without limitation, the conditions to effectiveness set forth
in Section 4, the First Lien Administrative Agent and the First Lien Lenders
hereby waive the Existing Events of Default.

        2.     Consent to Sale.    Notwithstanding anything to the contrary set
forth in the First Lien Credit Agreement, the First Lien Lenders and the First
Lien Administrative Agent hereby consent to the sale (the "Sale") of all of the
issued and outstanding stock of Sierra Medical Management, Inc. ("SMM"), Sierra
Primary Care Medical Group, A Medical Corporation ("Sierra"), Antelope Valley
Medical Associates, Inc. ("Antelope Valley") and Pegasus Medical Group, Inc.
("Pegasus") to Greater Midwest ("Greater Midwest") and Sierra Medical Group
Holding Company, Inc. ("Heritage PC", together with Greater Midwest, the
"Buyers") and waive any Event of Default (including, without limitation, any
Change of Control) that would otherwise be caused by the consummation of the
Sale, subject to the satisfaction of each of the conditions precedent set forth
below and in Section 4:

        (a)   The First Lien Administrative Agent shall have received true,
correct and complete copies of: (i) the executed Stock Purchase Agreement
(including all exhibits and schedules thereto) dated

--------------------------------------------------------------------------------



as of April 23, 2008, by and among the Borrowers, the Buyers and Richard Merkin,
M.D., in respect of the Sale; (ii) the Escrow Agreement dated as of April 23,
2008, by and among the Borrowers, the Buyers, and LaSalle Bank National
Association, as escrow agent; and (iii) the letter agreement regarding early
execution dated as of April 23, 2008, from Greater Midwest to Holdings
(collectively, the "Sale Documents").

        (b)   The terms and conditions of the Sale and the Sale Documents shall
be in form and substance satisfactory to the First Lien Lenders and the First
Lien Administrative Agent.

        (c)   The Second Lien Lenders and the Second Lien Administrative Agent
shall have consented to the Sale and approved the Sale Documents.

        (d)   The Borrowers shall prepay the Term Loans under the First Lien
Credit Agreement (which prepayment shall not be subject to any prepayment
premium or other penalty) in an amount equal to one hundred percent (100%) of
the Net Cash Proceeds (as defined in the First Lien Credit Agreement and
including all severance and tail insurance premiums paid in connection with the
sale) and equal to at least $7,000,000 by directing the Buyers to remit the Net
Cash Proceeds payable to the Borrowers in connection with the Sale directly to
the First Lien Administrative Agent in accordance with wire transfer
instructions to be provided thereby.

        3.     Amendments to the First Lien Credit Agreement.    The First Lien
Administrative Agent, the First Lien Lenders and the Borrowers agree to amend,
effective in accordance with Section 4 below, the First Lien Credit Agreement as
follows:

        (a)   The definition of "Consolidated EBITDA" in Section 1.01 of the
First Lien Credit Agreement is hereby amended by (i) amending and restating the
following clauses: (A) in subsection (b)(iii), the clause "(iii) losses (or plus
gains)" is hereby amended to read as follows "(iii) gains (or plus losses)" and
(B) in subsection (b)(iv), the clause "plus (iv) extraordinary losses (or plus
gains)" is hereby amended to read as follows "and (iv) extraordinary gains (or
plus extraordinary losses)" and (ii) adding the following new sentence at the
end of such definition:

        "For purposes of clarification, it is understood and agreed that the
add-backs identified on Schedule 1.01 shall not apply to any compliance period
ending after March 31, 2008."

        (b)   The definition of "Dr. Terner" in Section 1.01 of the First Lien
Credit Agreement is hereby amended by adding the following clause at the end of
such definition: ", or such other licensed physician reasonably acceptable to
the Administrative Agent; provided, that the Administrative Agent shall have
received at least thirty (30) days prior written notice of any such replacement
and all Loan Document amendments, agreements, certificates and other documents
requested thereby in connection with any such replacement."

        (c)   The definition of "Fee Letter" in Section 1.01 of the First Lien
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

        "'Fee Letter' means the letter agreement, dated May 23, 2007, among the
Borrowers, the Administrative Agent and the Arranger, as amended, restated,
supplemented or otherwise modified from time to time."

        (d)   The definition of "Indebtedness" in Section 1.01 of the First Lien
Credit Agreement is hereby amended in the following manner:

        (i)    By adding the following phrase immediately prior to the ";" at
the end of item "(c)" within such definition: "(provided, however, that the net
obligations of such Person under any Swap Contracts shall not be included as
Indebtedness for purposes of calculating covenant compliance under
Section 7.11(a) hereof)"; and

2

--------------------------------------------------------------------------------



        (ii)   by amending and restating item "(i)" within such definition in
its entirety to read as follows:

        "(i) all overpayment settlements or similar obligations owing in respect
of Medicare/Medicaid evidenced by a letter agreement or other structured
settlement."

        (e)   The definition of "Letter of Credit Sublimit" in Section 1.01 of
the First Lien Credit Agreement is hereby amended to delete the amount of
"$5,000,000" therein and substitute in lieu thereof the amount of "$250,000".

        (f)    The definition of "Loan Document" in Section 1.01 of the First
Lien Credit Agreement is hereby amended and restated in its entirety to read as
follows:

        "'Loan Documents' means, collectively, (a) this Agreement, (b) the
Notes, (c) the Guaranty, (d) the Collateral Documents, (e) the Fee Letter,
(f) each Issuer Document, (g) each Secured Hedge Agreement, (h) each Secured
Cash Management Agreement, (i) the Terner Pledge and (j) each other document and
agreement executed in connection herewith or related hereto that identifies
itself as a "Loan Document"; provided that for purposes of the definition of
"Material Adverse Effect" and Articles IV through IX, "Loan Documents" shall not
include Secured Hedge Agreements or Secured Cash Management Agreements."

        (g)   The definition of "Measurement Period" in Section 1.01 of the
First Lien Credit Agreement is hereby amended and restated in its entirety as
follows:

        "'Measurement Period' means, at any date of determination, the most
recently completed twelve months or four fiscal quarters, as applicable, of
Holdings."

        (h)   the definition of "Revolving Credit Loan" in Section 1.01 of the
First Lien Credit Agreement is hereby amended by amending and restating such
definition to read as follows:

        "'Revolving Credit Loans' means loans made in accordance with
Section 2.01(b) and the Revolver PIK Fee Obligation."

        (i)    The definition of "Swing Line Sublimit" in Section 1.01 is hereby
amended by adding the following proviso immediately preceding the period in the
first sentence thereof: "; provided, however, that on and after the Second
Amendment Effective Date, such amount shall be reduced to zero ($0)".

        (j)    The definition of "Term Loan" is hereby amended by adding the
following phrase just prior to the period in such definition "and the Term PIK
Fee Obligation".

        (k)   The following definitions are hereby added to Section 1.01 of the
First Lien Credit Agreement in alphabetical order:

        "'Revolver PIK Fee Obligation' means the fee paid to the consenting
Revolving Credit Lenders pursuant to Section 4(f)(ii) of the Second Amendment to
the First Lien Credit Agreement, Waiver and Consent dated as of May 15, 2008.
The Revolver PIK Fee Obligation shall be deemed to be a Revolving Credit Loan
for all purposes of this Agreement and the other Loan Documents. The Revolver
PIK Fee Obligation shall be deemed to be fully earned as of the Second Amendment
Effective Date."

        "'Revolver Availability' means an aggregate amount of $7,250,000
(exclusive of the Revolver PIK Fee Obligation); provided that, upon the request
of the Borrower Agent, such amount may be increased on one or more occasions, in
each case with prior written consent of the Revolving Credit Lenders and the
Required Lenders, up to an aggregate amount not to exceed the Revolving Credit
Commitment."

3

--------------------------------------------------------------------------------



        "'Revolving Loan Account' means the deposit account number 1459614669
maintained at Bank of America, N.A. for the benefit of PMG or a successor
account approved by the Administrative Agent and the Revolving Credit Lenders
and, in each case, subject to the existing deposit account control agreement
(with such supplements and amendments as may be necessary or desirable)
perfecting the Administrative Agent's security interest (for the benefit of the
Secured Parties) in PMG's Deposit Accounts and otherwise in form and substance
satisfactory to the Administrative Agent."

        "'Second Amendment Effective Date' means May 15, 2008."

        "'Term PIK Fee Obligation' means the fee paid to the consenting Term
Lenders pursuant to Section 4(f)(ii) of the Second Amendment to the First Lien
Credit Agreement, Waiver and Consent dated as of May 15, 2008. The Term PIK Fee
Obligation shall be deemed to be a Term Loan for all purposes of this Agreement
and the other Loan Documents. The Term PIK Fee Obligation shall be deemed to be
fully earned as of the Second Amendment Effective Date."

        (l)    Section 2.01(b) is hereby amended and restated in its entirety to
read as follows:

        "The Revolving Credit Borrowings.    Subject to the terms and conditions
set forth herein, each Revolving Credit Lender severally agrees to make loans
(each such loan, a "Revolving Credit Loan") to the Borrowers from time to time,
on any Business Day during the Availability Period, in an aggregate amount not
to exceed at any time outstanding the amount of such Lender's Applicable
Percentage of the Revolver Availability; provided, however, that after giving
effect to any Revolving Credit Borrowing, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolver Availability, and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Revolving Credit Lender's Applicable Percentage of the Outstanding Amount of all
L/C Obligations, plus such Revolving Credit Lender's Applicable Percentage of
the Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender's Applicable Percentage of the Revolver Availability; provided
further, that commencing on the Second Amendment Effective Date, the Borrowers
shall be entitled to make only one (1) request, and the Revolving Lenders shall
be obligated to fund only such one (1) request (subject to the terms and
conditions set forth herein), for a Revolving Credit Loan (unless the Revolving
Credit Lenders and Required Lenders, in their sole and absolute discretion,
consent in writing to provide further Revolving Credit Loans otherwise in
accordance with the terms hereof), which request shall be in accordance with
this Section 2.01(b), and the proceeds of which Revolving Credit Loan (and any
subsequent Revolving Credit Loans which may be permitted in accordance with this
Agreement) shall be disbursed into the Revolving Loan Account. Within the limits
of each Revolving Credit Lender's Applicable Percentage of the Revolver
Availability, and subject to the other terms and conditions hereof, the
Borrowers may borrow Revolving Credit Loans under this Section 2.01(b) and
prepay such Loans under Section 2.05. Revolving Credit Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein."

        (m)  Section 2.03(a) of the First Lien Credit Agreement is amended by
replacing the reference therein to "Revolving Credit Commitment" with
"Applicable Percentage of the Revolver Availability or Revolving Credit
Commitment."

        (n)   Section 2.04(a) of the First Lien Credit Agreement is amended by
replacing the references therein to "Revolving Credit Commitment" with "Revolver
Availability."

        (o)   Section 2.05(b) of the First Lien Credit Agreement is amended by:

        (i)    Deleting each instance of the parenthetical "(such prepayments to
be applied as set forth in clause (v) below)" therein.

4

--------------------------------------------------------------------------------



        (ii)   Adding the following clause (v) after the first paragraph of
Section 2.05(b)(iv):

        "(v) Upon any tax refund received by or paid to or for the account of
either Borrower or any of their Subsidiaries for fiscal year 2007 and all prior
years, the Borrowers shall prepay an aggregate principal amount of the Loans
equal to 50% of such tax refund (net of reasonable and customary expenses
associated therewith in an aggregate amount not to exceed $25,000) on (A) the
later of October 1, 2008 or ten (10) days following the receipt thereof with
respect to all such tax refunds received on or prior to October 1, 2008, (B) on
the later of January 1, 2009 or ten (10) days following the receipt thereof with
respect to all such tax refunds received after October 1, 2008 and on or prior
to January 1, 2009, (C) on the later of April 1, 2009 or ten (10) days following
the receipt thereof with respect to all such tax refunds received after
January 1, 2009 and on or prior to April 1, 2009, and (D) within ten (10) days
of receipt of any such tax refund received after April 1, 2009."

        (iii)  Renumbering original clause "(v)" to clause "(vi)".

        (p)   Section 5.05(e) of the First Lien Credit Agreement is hereby
amended by replacing the reference therein to "Section 6.01(d)" with
"Sections 6.01(d) and (e)".

        (q)   Section 6.01 of the First Lien Credit Agreement is hereby amended
by amending and restating Sections 6.01(b), (c) and (d) in their entirety and
adding a new Section 6.01(e), each to read as follows:

        "(b) as soon as available, but in any event within 45 days after the end
of each of the first three fiscal quarters of each fiscal year of Holdings
(commencing with the fiscal quarter ended June 30, 2007), a consolidated and
consolidating balance sheet of Holdings and its Subsidiaries as of the end of
such fiscal quarter, and the related consolidated and consolidating statements
of income or operations, shareholders' equity and cash flows for such fiscal
quarter and for the portion of Holdings' fiscal year then ended, setting forth
in each case in comparative form the figures for (i) the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year and (ii) the corresponding fiscal quarter and corresponding
portion of the fiscal year set forth in the annual business plan and budget
delivered for such fiscal year, all in reasonable detail, such consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of Holdings as fairly presenting the financial
condition, results of operations, shareholders' equity and cash flows of
Holdings and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes and explaining in
writing any variances from the annual business plan and budget of 10% or more;"

        "(c) as soon as available, but in any event within 30 days after the end
of each of the first 11 months of each fiscal year of Holdings (commencing with
the fiscal month ended June 30, 2007), a consolidated and consolidating balance
sheet of Holdings and its Subsidiaries as of the end of such month, and the
related consolidated and consolidating statements of income or operations,
shareholders' equity and cash flows for such month and for the portion of
Holdings' fiscal year then ended setting forth in each case in comparative form
the figures (i) for the corresponding month of the previous fiscal year and the
corresponding portion of the previous fiscal year and (ii) the corresponding
month and corresponding portion of the fiscal year set forth in the annual
business plan and budget delivered for such fiscal year, all in reasonable
detail, duly certified by the chief executive officer, chief financial officer,
treasurer or controller of Holdings and with any variances from the annual
business plan and budget of 10% or more explained in writing by management;"

5

--------------------------------------------------------------------------------



        "(d) as soon as available, but in any event at least 15 days before the
beginning of each fiscal year of Holdings, an assumption-driven annual business
plan and budget of the Borrowers and their respective Subsidiaries on a
consolidated and consolidating basis, including (i) a financial (cash flow)
budget (i.e., a schedule of anticipated revenue and expenditures) prepared on a
monthly basis for the immediately following fiscal year (including the fiscal
year in which the Maturity Date for the Term Facility occurs), (ii) a projected
EBITDA run rate and (iii) a written assessment by management of the run-rate
revenue and run-rate EBITDA by business line, all in form satisfactory to the
Administrative Agent and the Required Lenders; and"

        "(e) for the first twelve (12) months following the Second Amendment
Effective Date (as such period may be reduced or extended by the Required
Lenders), on a bi-weekly basis, a rolling thirteen-week financial (cash-flow)
budget (schedule of anticipated revenue and expenditures) together with a
schedule that shows a projected versus actual comparison of the items set forth
in the budget over the course of (i) the preceding two weeks and (ii) the period
beginning March 3, 2008."

        (r)   Sections 6.02(b) and (c) of the First Lien Credit Agreement are
hereby amended by (i) inserting the words "and (c)" following the clause
"referred to in Sections 6.01(a) and (b)" in Section 6.02(b) and (ii) amending
and restating Section 6.02(c) in its entirety as follows:

        "(c) within thirty (30) days following the end of each calendar month, a
certificate, substantially in the form of Exhibit F, signed by the chief
executive officer, the chief financial officer, treasurer or controller of
Holdings certifying as to the Loan Parties' (i) current consolidated Membership
for such month, (ii) setting forth the number of senior members separate from
the number of commercial members for such month, (iii) comparing such Membership
data to the Membership data provided for the immediately preceding month; and
(iv) explaining any material variances noted within the comparison (i.e., a
summary of any terminations of existing contracts in connection with the
Membership during the period covered by such certificate and its effect on
Membership)."

        (s)   Section 6.03(f) of the First Lien Credit Agreement is amended by
(i) replacing the "and" immediately prior to clause (iii) therein with a "," and
(ii) adding the following clause (iv) to the end of such section: "and
(iv) receipt of any tax refund for which either Borrower is required to make a
mandatory prepayment pursuant to Section 2.05(b)(v)".

        (t)    Sections 7.11 of the First Lien Credit Agreement is hereby
amended by amending and restating Sections 7.11(a) and (b) in their entirety,
deleting the current Section 7.11(c) and substituting in lieu thereof a new
Section 7.11(c), each to read as follows:

        "(a) Consolidated Leverage Ratio.    From April 30, 2008 through and
including June 30, 2009, permit the Consolidated Leverage Ratio as of any month
end to be greater than the ratio set forth below opposite such period, and
commencing July 1, 2009, permit the

6

--------------------------------------------------------------------------------



Consolidated Leverage Ratio as of any quarter end to be greater than the ratio
set forth below opposite such period:

Period
  Maximum Consolidated Leverage Ratio   Twelve-month period ending April 30,
2008     5.10 to 1.00   Twelve-month period ending May 31, 2008     7.15 to 1.00
  Twelve-month period ending June 30, 2008     6.55 to 1.00   Twelve-month
period ending July 31, 2008     6.20 to 1.00   Twelve-month period ending
August 31, 2008     6.00 to 1.00   Twelve-month period ending September 30, 2008
    5.30 to 1.00   Twelve-month period ending October 31, 2008     5.25 to 1.00
  Twelve-month period ending November 30, 2008     5.20 to 1.00   Twelve-month
period ending December 31, 2008     5.15 to 1.00   Twelve-month period ending
January 31, 2009     4.95 to 1.00   Twelve-month period ending February 28, 2009
    4.85 to 1.00   Twelve-month period ending March 31, 2009     4.70 to 1.00  
Twelve-month period ending April 30, 2009     4.50 to 1.00   Twelve-month period
ending May 31, 2009     4.10 to 1.00   Twelve-month period ending June 30, 2009
    3.90 to 1.00   Four fiscal quarters ending September 30, 2009     3.75 to
1.00   Four fiscal quarters ending December 31, 2009     3.50 to 1.00   Four
fiscal quarters ending March 31, 2010     3.40 to 1.00   Four fiscal quarters
ending June 30, 2010 and each period of four fiscal quarters ending thereafter  
  3.30 to 1.00"  

        "(b) Consolidated Fixed Charge Coverage Ratio.    From April 30, 2008
through and including June 30, 2009, permit the Consolidated Fixed Charge
Coverage Ratio as of any month end to be less than the ratio set forth below
opposite such period, and commencing

7

--------------------------------------------------------------------------------



July 1, 2009, permit the Consolidated Fixed Charge Coverage Ratio as of any
quarter end to be less than the ratio set forth below opposite such period:

Period
  Minimum Fixed Charge Coverage Ratio   Twelve-month period ending April 30,
2008     0.925 to 1.00   Twelve-month period ending May 31, 2008     0.625 to
1.00   Twelve-month period ending June 30, 2008     0.600 to 1.00   Twelve-month
period ending July 31, 2008     0.625 to 1.00   Twelve-month period ending
August 31, 2008     0.675 to 1.00   Twelve-month period ending September 30,
2008     0.750 to 1.00   Twelve-month period ending October 31, 2008     0.750
to 1.00   Twelve-month period ending November 30, 2008     0.775 to 1.00  
Twelve-month period ending December 31, 2008     0.475 to 1.00   Twelve-month
period ending January 31, 2009     0.500 to 1.00   Twelve-month period ending
February 28, 2009     0.525 to 1.00   Twelve-month period ending March 31, 2009
    0.550 to 1.00   Twelve-month period ending April 30, 2009     0.625 to 1.00
  Twelve-month period ending May 31, 2009     0.750 to 1.00   Twelve-month
period ending June 30, 2009     0.775 to 1.00   Four fiscal quarters ending
September 30, 2009     0.875 to 1.00   Four fiscal quarters ending December 31,
2009     0.850 to 1.00   Four fiscal quarters ending March 31, 2010     0.850 to
1.00   Four fiscal quarters ending June 30, 2010 and each period of four fiscal
quarters ending thereafter     0.900 to 1.00"  

        "(c) Minimum Consolidated EBITDA.    From April 30, 2008 through and
including June 30, 2009, permit Consolidated EBITDA as of any month end to be
less than the amount set forth below opposite such period, and commencing
July 1, 2009, permit Consolidated

8

--------------------------------------------------------------------------------



EBITDA as of any quarter end to be less than the amount set forth below opposite
such period:

Period
  Minimum Consolidated
EBITDA  

Twelve-month period ending April 30, 2008

  $ 27,750,000  

Twelve-month period ending May 31, 2008

  $ 21,250,000  

Twelve-month period ending June 30, 2008

  $ 22,000,000  

Twelve-month period ending July 31, 2008

  $ 23,250,000  

Twelve-month period ending August 31, 2008

  $ 24,000,000  

Twelve-month period ending September 30, 2008

  $ 27,000,000  

Twelve-month period ending October 31, 2008

  $ 27,000,000  

Twelve-month period ending November 30, 2008

  $ 27,500,000  

Twelve-month period ending December 31, 2008

  $ 17,750,000  

Twelve-month period ending January 31, 2009

  $ 18,500,000  

Twelve-month period ending February 28, 2009

  $ 19,000,000  

Twelve-month period ending March 31, 2009

  $ 19,500,000  

Twelve-month period ending April 30, 2009

  $ 20,250,000  

Twelve-month period ending May 31, 2009

  $ 22,250,000  

Twelve-month period ending June 30, 2009

  $ 23,000,000  

Four fiscal quarters ending September 30, 2009

  $ 24,000,000  

Four fiscal quarters ending December 31, 2009

  $ 25,000,000  

Four fiscal quarters ending March 31, 2010

  $ 25,500,000  

Four fiscal quarters ending June 30, 2010 and each period of four fiscal
quarters ending thereafter

  $ 26,500,000"  

        (u)   A new Section 8.01(r) is added to the First Lien Credit Agreement
to read as follows:

        "(r) Revolving Loan Account.    (i) Any withdrawal or payment is made
from the Revolving Loan Account other than repayments of Revolving Credit Loans
to the Administrative Agent for the benefit of the Revolving Lenders or
(ii) permit the balance in the Revolving Loan Account is, at any time, less than
the aggregate amount of outstanding Revolving Credit Loans."

        (v)   Section 8.03 of the First Lien Credit Agreement is hereby amended
as follows:

        (i)    by making the "A" in the first word "After" lowercase and by
adding the following new clause immediately following the heading "Application
of Funds" and at the beginning of the first sentence of such section:

        "Upon the occurrence and during the continuance of an Event of Default,
and/or"

        (ii)   by restating everything after the "Third" clause therein as
follows:

        "Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Revolving Credit Loans, ratably among the Revolving
Credit Lenders in proportion to the respective amounts described in this clause
Fourth held by them;

        Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loans, the L/C Borrowings and amounts owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the Hedge Banks and the Cash Management Banks in proportion to the
respective amounts described in this clause Fifth held by them;

9

--------------------------------------------------------------------------------



        Sixth, to the Administrative Agent for the account of the L/C Issuer, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit; and

        Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Sixth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above."

        (w)  Section 10.01(f) is hereby amended by inserting the words "or the
priority of repayment of the Revolving Credit Loans without the written consent
of each Revolving Credit Lender" immediately prior to the "or (ii)" in the
second line of such section.

        (x)   Exhibits D and F of the First Lien Credit Agreement are hereby
amended and restated in their entirety by replacing the existing Exhibits D and
F with the new exhibits attached hereto as Exhibit A.

        4.     Effectiveness; Conditions Precedent.    This Agreement shall be
effective when all of the conditions set forth in this Section shall have been
satisfied in form and substance satisfactory to the First Lien Administrative
Agent.

        (a)   The First Lien Administrative Agent shall have received duly
executed counterparts of this Agreement from each of the Borrowers, the
Guarantors, the First Lien Administrative Agent and the First Lien Lenders.

        (b)   The Borrowers shall have paid all professional fees and expenses
of the First Lien Administrative Agent and the First Lien Lenders in connection
with this Agreement, the Loan Documents and the transactions contemplated hereby
(including all fees and expenses of Winston & Strawn LLP in its capacity as
counsel to the First Lien Administrative Agent and all fees and expenses of
Alvarez & Marsal) pursuant to wire transfer instructions to be provided by the
First Lien Administrative Agent.

        (c)   The First Lien Administrative Agent shall have received a
corresponding amendment to the Second Lien Credit Agreement, in form and
substance substantially consistent with this Agreement (with such changes as are
applicable only to the Second Lien Credit Agreement), duly executed by the
Second Lien Administrative Agent, the Borrowers, each Guarantor and the Second
Lien Lenders.

        (d)   The Borrowers shall be in compliance with their obligations under
that certain fee letter among the Borrowers, Banc of America Securities, LLC and
Bank of America, N.A. dated January 28, 2008 (as amended by that certain
amendment thereto as of the date hereof, the "Amendment Fee Letter").

        (e)   The First Lien Administrative Agent shall have received a duly
executed amendment to the Fee Letter in form and substance satisfactory to the
First Lien Administrative Agent.

        (f)    In addition to any amounts previously paid or owing to the First
Lien Lenders, the Borrowers shall have paid an amendment fee in an amount equal
to: (i) 50 basis points times the sum of (A) each consenting First Lien Lender's
Revolving Credit Commitment plus (B) the aggregate outstanding principal amount
of each consenting First Lien Lender's Term Loans to the Borrowers (in each
case, (x) including Bank of America, N.A., in its capacity as a First Lien
Lender, and (y) as of the effective date of this Agreement) to be paid in cash
on the effective date

10

--------------------------------------------------------------------------------






of this Amendment plus (ii) 100 basis points times the sum of (A) each
consenting First Lien Lender's Revolving Credit Commitment plus (B) the
aggregate outstanding principal amount of each consenting First Lien Lender's
Term Loans to the Borrowers (in each case, (x) including Bank of America, N.A.,
in its capacity as a First Lien Lender, and (y) as of the effective date of this
Agreement) to be paid in kind by adding such 100 basis fee amount to the
outstanding principal of the Revolving Credit Loans or Term Loans, as
applicable, on the effective date of this Amendment.

        (g)   The Revolving Loan Account shall have been established and such
account shall be subject to the existing deposit account control agreement (with
such supplements and amendments as may be necessary or desirable) perfecting the
Administrative Agent's security interest (for the benefit of the Secured
Parties) in PMG's Deposit Accounts (including the Revolving Loan Account) and
otherwise in accordance with the Collateral Agreement prior to the disbursement
thereinto of the proceeds from any Revolving Credit Loan.

        (h)   The First Lien Administrative Agent shall have received a
favorable opinion of Theodora Oringher Miller and Richman PC, counsel to the
Loan Parties, addressed to the First Lien Administrative Agent and each First
Lien Lender, as to such matters concerning the Loan Parties and the Loan
Documents as the First Lien Administrative Agent or the Required Lenders may
reasonably request.

        (i)    The First Lien Administrative Agent shall have received a duly
executed side letter from the Borrowers in form and substance satisfactory to
the First Lien Administrative Agent.

        (j)    The First Lien Administrative Agent shall have received an
amendment to that certain Deposit Account Control Agreement dated as of
October 10, 2007 (the "DACA") among Prospect Medical Holdings, Inc., Prospect
Medical Group, Inc., Prospect Medical Systems, Inc., ProMed Health Care
Administrators, Pomona Valley Medical Group, Inc., Upland Medical Group,
Professional Medical Corporation, the First Lien Administrative Agent, the
Second Lien Administrative Agent and Bank of America, N.A., as depository bank,
adding the Revolving Loan Account as an Account (as defined in the DACA) under
the DACA.

        (k)   The First Lien Administrative Agent shall have received such other
instruments, documents and certificates as the First Lien Administrative Agent
shall reasonably request in connection with the execution of this Agreement.

        5.     Other Agreements.

        (a)   The Borrowers shall use commercially reasonable efforts to deliver
a landlord estoppel and consent agreement with respect to that certain Standard
Office Lease dated as of April 16, 2008 between AG/CAMBRA 10780 Santa Monica
Owner, L.L.C. and Alta Hospitals System, LLC, in form and substance satisfactory
to the First Lien Administrative Agent and within sixty (60) days following the
Second Amendment Effective Date. Failure to comply with the foregoing covenant
will be deemed an immediate Event of Default.

        (b)   The items set forth on Schedule B hereto shall be delivered to the
First Lien Administrative Agent and the First Lien Lenders on the earlier of
(a) the corresponding date set forth on Schedule B hereto and (b) the date each
such item is required to be delivered pursuant to the requirements of American
Stock Exchange ("AMEX") and the SEC (after giving effect to any waivers of
compliance and extensions provided and confirmed by AMEX and/or the SEC).
Failure to comply with the foregoing covenant will be deemed an immediate Event
of Default.

        (c)   No later than May 28, 2008 (unless such time period is extended by
the First Lien Administrative Agent and the Required Lenders in their reasonable
discretion), the Borrowers shall have delivered to the First Lien Administrative
Agent and the First Lien Lenders revised

11

--------------------------------------------------------------------------------






compliance packages (including revised Compliance Certificates) for the fiscal
year ended September 30, 2007 and the fiscal quarter ended December 31, 2007.
Failure to comply with the foregoing covenant will be deemed an immediate Event
of Default.

        6.     Representations and Warranties.    Each Loan Party hereby
represents and warrants to the First Lien Administrative Agent and the First
Lien Lenders that (a) each Loan Party has the legal power and authority to
execute and deliver this Agreement; (b) the officers of each Loan Party
executing this Agreement have been duly authorized to execute and deliver the
same and bind each Loan Party with respect to the provisions hereof; (c) the
execution and delivery hereof by each Loan Party and the performance and
observance by each Loan Party of the provisions hereof do not violate or
conflict with any organizational document of any Loan Party or any law
applicable to any Loan Party or result in a breach of any provision of or
constitute a default under any other agreement, instrument or document binding
upon or enforceable against any Loan Party; (d) after giving effect to the
waivers set forth in Section 1 above, no Default or Event of Default exists
under the First Lien Credit Agreement, nor will any occur immediately after the
execution and delivery of this Agreement or by the performance or observance of
any provision hereof; (e) no Loan Party is aware of any claim or offset against,
or defense or counterclaim to, any Loan Party's obligations or liabilities under
the First Lien Credit Agreement or any other Loan Document; (f) this Agreement
and each document executed by each Loan Party in connection herewith (including,
without limitation, the Amendment Fee Letter) constitute valid and binding
obligations of the applicable Loan Party in every respect, enforceable in
accordance with their terms; (g) no Loan Party has received a notice of default
of any kind from any material account debtor or any counterparty to a Material
Contract and no material account debtor or counterparty to a Material Contract
has asserted any right of set-off, deduction or counterclaim with respect to any
account or such Material Contract, respectively and (h) all representations and
warranties made by each Borrower and contained in this Agreement, the First Lien
Credit Agreement or any other Loan Document to which it is a party are true and
correct in all material respects on and as of the date of this Agreement to the
same extent as though made on and as of such date, except to the extent that any
thereof expressly relate to an earlier date.

        7.     Release.    Each Loan Party hereby waives and releases the First
Lien Administrative Agent, each First Lien Lender and their respective
directors, officers, employees, agents, attorneys, affiliates and subsidiaries
(each a "Releasee") from any and all claims, offsets, defenses and
counterclaims, known and unknown, that any Loan Party may have as of the date of
this Agreement based upon, relating to, or arising out of the Obligations and
related transactions in any way. Each Loan Party intends the foregoing release
to cover, encompass, release and extinguish, among other things, all claims and
matters that might otherwise be reserved by California Civil Code Section 1542,
which provides as follows:

"A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor."

Notwithstanding the foregoing, this Section 7 shall not constitute a release of
the obligations of the First Lien Administrative Agent or any First Lien Lender
under the Loan Documents, such waiver and release being with full knowledge and
understanding of the circumstances and effect thereof and after having consulted
legal counsel with respect thereto.

        8.     Covenant Not to Sue.    Each Loan Party, on behalf of itself and
its successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any claim released, remised and
discharged by such Loan Party pursuant to Section 7 above. If any Loan Party or
any of its successors, assigns or other legal representations violates the
foregoing covenant, such Loan Party, for itself and its successors, assigns

12

--------------------------------------------------------------------------------




and legal representatives, agrees to pay, in addition to such other damages as
any Releasee may sustain as a result of such violation, all attorneys' fees and
costs incurred by any Releasee as a result of such violation.

        9.     Loan Documents Unaffected.    Except as otherwise specifically
provided herein, all provisions of the First Lien Credit Agreement (including
without limitation, Section 10.07 thereof) and the other Loan Documents
(including, without limitation, the Intercreditor Agreement) shall remain in
full force and effect and be unaffected hereby. The parties hereto acknowledge
and agree that this Agreement constitutes a "Loan Document" under the terms of
the First Lien Credit Agreement.

        10.   Guarantor Acknowledgement.    Each Guarantor, by signing this
Agreement:

        (a)   Consents and agrees to and acknowledges the terms of this
Agreement, including, without limitation, the amendments to the First Lien
Credit Agreement set forth herein.

        (b)   Acknowledges and agrees that all of the Loan Documents to which
such Guarantor is a party or otherwise bound shall continue in full force and
effect and that all of such Guarantor's obligations thereunder shall be valid
and enforceable and shall not be impaired or limited by the execution or
effectiveness of this Agreement.

        (c)   Represents and warrants to the First Lien Administrative Agent and
the First Lien Lenders that, after giving effect to the waivers set forth in
Section 1 hereof, all representations and warranties made by such Guarantor and
contained in this Agreement or any other Loan Document to which it is a party
are true and correct in all material respects on and as of the date of this
Agreement to the same extent as though made on and as of such date, except to
the extent that any thereof expressly relate to an earlier date.

        (d)   Acknowledges and agrees that (i) notwithstanding the conditions to
effectiveness set forth in this Agreement, such Guarantor is not required by the
terms of the First Lien Credit Agreement or any other Loan Document to which
such Guarantor is a party to consent to the terms of this Agreement and
(ii) nothing in the First Lien Credit Agreement, this Agreement or any other
Loan Document shall be deemed to require the consent of such Guarantor to any
future amendments or modifications to the First Lien Credit Agreement.

        11.   No Other Promises or Inducements.    There are no promises or
inducements that have been made to any party hereto to cause such party to enter
into this Agreement other than those that are set forth in this Agreement. This
Agreement has been entered into by each Borrower and each Guarantor freely,
voluntarily, with full knowledge, and without duress, and, in executing this
Agreement, neither any Borrower nor any Guarantor is relying on any other
representations, either written or oral, express or implied, made to any
Borrower or any Guarantor by the First Lien Administrative Agent. Each Borrower
and each Guarantor agrees that the consideration received by the Borrowers under
this Agreement has been actual and adequate.

        12.   No Course of Dealing.    Each Loan Party acknowledges and agrees
that, (a) this Agreement is not intended to, nor shall it, establish any course
of dealing between the Loan Parties, the First Lien Administrative Agent and the
First Lien Lenders that is inconsistent with the express terms of the First Lien
Credit Agreement or any other Loan Document, (b) notwithstanding any course of
dealing between the Loan Parties, the First Lien Administrative Agent and the
First Lien Lenders prior to the date hereof, except as set forth herein, the
First Lien Lenders shall not be obligated to make any Loan, except in accordance
with the terms and conditions of this Agreement and the First Lien Credit
Agreement, and (c) except with respect to the limited waiver granted herein
specifically relating to the Existing Events of Default, neither the First Lien
Administrative Agent nor any First Lien Lender shall be under any obligation to
forbear from exercising any of its rights or remedies upon the occurrence of any
Default or Event of Default. Nothing herein modifies the agreements among the
First Lien

13

--------------------------------------------------------------------------------




Administrative Agent and the First Lien Lenders with respect to the exercise of
their respective rights and remedies under the terms of the First Lien Credit
Agreement.

        13.   No Waiver.    Each Loan Party acknowledges and agrees that
(a) except as expressly provided in Section 1, this Agreement shall not operate
as a waiver of any right, power or remedy of the First Lien Administrative Agent
or the First Lien Lenders under the First Lien Credit Agreement or any Loan
Document, nor shall it constitute a continuing waiver at any time and
(b) nothing herein shall be deemed to constitute a waiver of any Default or
Event of Default, other than with respect to the Existing Events of Default,
and, except as expressly provided herein, nothing herein shall in any way
prejudice the rights and remedies of the First Lien Administrative Agent or the
First Lien Lenders under the First Lien Credit Agreement, any Loan Document or
applicable law. In addition, the First Lien Administrative Agent shall have the
right to waive any condition or conditions set forth in this Agreement, the
First Lien Credit Agreement or any Loan Document, in its sole discretion, and
any such waiver shall not prejudice, waive or reduce any other right or remedy
that the First Lien Administrative Agent may have against any Loan Party.

        14.   Governing Law.    THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

        15.   Entire Agreement.    This Agreement (together with the Amendment
Fee Letter) sets forth the entire agreement and understanding among the parties
as to the subject matter hereof and merges and supersedes all prior discussions,
agreements, and undertakings of every kind and nature among them with respect to
the subject matter hereof.

        16.   Counterparts.    This Agreement may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts and
by facsimile signature, and each such counterpart, when executed and delivered,
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Agreement.

        17.   Successors and Assigns.    The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigned in accordance with Section 10.06 of the First
Lien Credit Agreement.

        18.   Severability Of Provisions; Captions; Attachments.    Wherever
possible each provision of this Agreement shall be interpreted in such manner as
to be effective and valid under applicable law. Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. The captions to Sections and subsections herein are inserted for
convenience only and shall be ignored in interpreting the provisions of this
Agreement. Each schedule or exhibit attached to this Agreement shall be
incorporated herein and shall be deemed to be a part hereof.

        19.   JURY TRIAL WAIVER.    EACH OF THE UNDERSIGNED, TO THE EXTENT
PERMITTED BY LAW, HEREBY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING
ANY DISPUTE WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG THEM, OR ANY
OF THEM, ARISING OUT OF, IN CONNECTION WITH, RELATED TO OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
DOCUMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

14

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date referenced in the first paragraph of this Agreement.

Accepted and Agreed:        
 
 
 
 
 
 
  PROSPECT MEDICAL HOLDINGS, INC.   PROSPECT MEDICAL GROUP, INC.
 
 
 
 
 
 
  By:  


--------------------------------------------------------------------------------

  By:  


--------------------------------------------------------------------------------

Name:   Samuel S. Lee   Name:   Jacob Y. Terner, M.D. Title:   Chief Executive
Officer   Title:   Chief Executive Officer
 
 
 
 
 
 
  ALTA HOSPITALS SYSTEM, LLC,
formerly known as PROSPECT HOSPITALS SYSTEM, LLC   NUESTRA FAMILIA MEDICAL
GROUP, INC.
 
 
 
 
 
 
  By:  


--------------------------------------------------------------------------------

  By:  


--------------------------------------------------------------------------------

Name:   Samuel S. Lee   Name:   Jacob Y. Terner, M.D. Title:   Manager   Title:
  Secretary
 
 
 
 
 
 
  PROMED HEALTH CARE ADMINISTRATORS
PROMED HEALTH SERVICES COMPANY   SIERRA MEDICAL MANAGEMENT, INC.
PROSPECT ADVANTAGE NETWORK, INC.
PINNACLE HEALTH RESOURCES
PROSPECT HOSPITAL ADVISORY SERVICES, INC.
 
 
 
 
 
 
  By:  


--------------------------------------------------------------------------------

  By:  


--------------------------------------------------------------------------------

Name:   Samuel S. Lee   Name:   Samuel S. Lee Title:   Vice President   Title:  
President and Chief Executive Officer
 
 
 
 
 
 
  POMONA VALLEY MEDICAL GROUP, INC.
UPLAND MEDICAL GROUP, A PROFESSIONAL MEDICAL CORPORATION        
 
 
 
 
 
 
  By:  


--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

Name:   Jacob Y. Terner, M.D.   Jacob Y. Terner, M.D., solely in his capacity
Title:   Vice President   as Pledgor

--------------------------------------------------------------------------------



ALTA LOS ANGELES HOSPITALS, INC.
ALTA HOLLYWOOD HOSPITALS, INC.   PROSPECT MEDICAL SYSTEMS, INC.
 
 
 
 
 
 
  By:  


--------------------------------------------------------------------------------

  By:  


--------------------------------------------------------------------------------

Name:   David Topper   Name:   Samuel S. Lee Title:   Chief Executive Officer  
Title:   Chairman of the Board
 
 
 
 
 
 
  PROSPECT MEDICAL GROUP, INC.
SANTA ANA/TUSTIN PHYSICIANS GROUP, INC.
PEGASUS MEDICAL GROUP, INC.
ANTELOPE VALLEY MEDICAL ASSOCIATES, INC.
SIERRA PRIMARY CARE MEDICAL GROUP, A MEDICAL CORPORATION
PROSPECT HEALTH SOURCE MEDICAL GROUP, INC.
PROSPECT PROFESSIONAL CARE MEDICAL GROUP, INC.
PROSPECT NWOC MEDICAL GROUP, INC.
APAC MEDICAL GROUP, INC.
STARCARE MEDICAL GROUP, INC.
GENESIS HEALTHCARE OF SOUTHERN CALIFORNIA, INC., A MEDICAL GROUP
PROSPECT PHYSICIAN ASSOCIATES, INC.        
 
 
 
 
 
 
  By:  


--------------------------------------------------------------------------------

        Name:   Jacob Y. Terner, M.D.         Title:   Chief Executive Officer  
     

--------------------------------------------------------------------------------



        BANK OF AMERICA, N.A., in its capacity as First Lien Administrative
Agent
 
 
 
 
 
 
          By:  


--------------------------------------------------------------------------------

        Name:  


--------------------------------------------------------------------------------

        Title:  


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



        BANK OF AMERICA, N.A., as a First Lien Lender, L/C Issuer and Swing Line
Lender
 
 
 
 
 
 
          By:  


--------------------------------------------------------------------------------

        Name:  


--------------------------------------------------------------------------------

        Title:  


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




Schedule A


EXISTING EVENTS OF DEFAULT


        1.     Failure of the Borrowers to deliver by January 28, 2008 to the
First Lien Administrative Agent and the First Lien Lenders the financial
statements and other reports and information required under Section 6.01(a) of
the First Lien Credit Agreement (Event of Default under Section 8.01(b) of the
First Lien Credit Agreement).

        2.     Failure of the Borrowers to deliver by January 28, 2008 to the
First Lien Administrative Agent and the First Lien Lenders the accountants
certificate and the Compliance Certificate required under Sections 6.02(a) and
(b) of the First Lien Credit Agreement (Events of Default under Section 8.01(b)
of the First Lien Credit Agreement).

        3.     Failure of the Borrowers to deliver by February 14, 2008 to the
First Lien Administrative Agent and the First Lien Lenders the financial
statements and other reports and information required under Section 6.01(b) of
the First Lien Credit Agreement (Event of Default under Section 8.01(b) of the
First Lien Credit Agreement).

        4.     Failure of the Borrowers to deliver by February 14, 2008 to the
First Lien Administrative Agent and the First Lien Lenders the Compliance
Certificate required under Section 6.02(b) of the First Lien Credit Agreement
(Events of Default under Section 8.01(b) of the First Lien Credit Agreement).

        5.     Failure of the Borrowers to comply with the financial covenant
set forth in Section 7.11(a) of the First Lien Credit Agreement (Events of
Default under Section 8.01(b) of the First Lien Credit Agreement) for the fiscal
year ended September 30, 2007.

        6.     Failure of the Borrowers to comply with the financial covenants
set forth in Section 7.11(a) and Section 7.11(b) of the First Lien Credit
Agreement (Events of Default under Section 8.01(b) of the First Lien Credit
Agreement) for the fiscal quarter ended December 31, 2007.

        7.     Failure of the Borrowers to comply with the financial covenants
set forth in Section 7.11(a) and Section 7.11(b) of the First Lien Credit
Agreement (Events of Default under Section 8.01(b) of the First Lien Credit
Agreement) for the fiscal quarter ended March 31, 2008.

        8.     Event of Default under Section 8.01(e) resulting from a cross
default under the First Lien Credit Agreement with respect to the Borrowers'
Swap Contract hedging interest rate exposure for the Term Loans.

        9.     Failure of the Borrowers to comply with the affirmative covenants
set forth in Sections 6.02(e) (delivery of proxy), 6.02(g) (summary of insurance
coverage), 6.02(m) (quarterly reports on Capitated Contracts), 6.02(n) (monthly
claims lag analysis) and 6.02(o) (Actuarial Reports) through the date hereof of
the First Lien Credit Agreement (Events of Default under Section 8.01(b) of the
First Lien Credit Agreement).

        10.   Failure of the Borrowers to comply with the affirmative covenant
set forth in Section 6.03(g) (disclosure of Debt Ratings change or possible
change) of the First Lien Credit Agreement (Event of Default under
Section 8.01(b) of the First Lien Credit Agreement).

        11.   Failure of Holdings, Prospect Hospital Advisory Services, Inc.,
Prospect Medical Systems, Inc. and Sierra Medical Management, Inc. to maintain
good standing as required under Section 6.05(a) of the First Lien Credit
Agreement (Event of Default under Section 8.01(b) of the First Lien Credit
Agreement) (such entities have renewed good standing under their respective
jurisdictions of organization as of the date of this Agreement).

--------------------------------------------------------------------------------




Schedule B


AMEX COMPLIANCE ITEMS


1.File 2007 10-K by June 16, 2008 (with unqualified accountants' letter)

2.File 10-Q for the quarter ended December 31, 2007 by June 16, 2008

3.File 10-Q for the quarter ended March 31, 2008 by June 16, 2008

--------------------------------------------------------------------------------






Exhibit A


TO SECOND AMENDMENT TO FIRST LIEN CREDIT AGREEMENT, WAIVER AND CONSENT


--------------------------------------------------------------------------------





EXHIBIT D


FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date:                        ,        

To:Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

        Reference is made to that certain First Lien Credit Agreement, dated as
of August 8, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the "Agreement"), among Prospect Medical
Holdings, Inc., a Delaware corporation ("Holdings"), Prospect Medical
Group, Inc., a California professional corporation (collectively with Holdings,
the "Borrowers"), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Agreement.

        The undersigned Responsible Officer(1) hereby certifies as of the date
hereof that he/she is the                                      of Holdings, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrowers, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

        1.     The Borrowers have delivered (i) the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
Holdings ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section and (ii) the
consolidated and consolidating balance sheet of Holdings and its Subsidiaries as
at the end of such fiscal year and the related consolidated and consolidating
statements of income or operations, shareholders' equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year.

[Use following paragraph 1 for fiscal quarter-end financial statements]

        1.     The Borrowers have delivered the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of Holdings
ended as of the above date. Such consolidated and consolidating financial
statements fairly present the financial condition, results of operations
shareholders' equity and cash flows of Holdings and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.

[Use following paragraph 1 for fiscal month-end financial statements]

        1.     The Borrowers have delivered the unaudited financial statements
required by Section 6.01(c) of the Agreement for the fiscal month of Holdings
ended as of the above date. Such consolidated and consolidating financial
statements fairly present the financial condition, results of operations
shareholders' equity and cash flows of Holdings and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.

        2.     The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a detailed review of the transactions and condition (financial or otherwise) of
Holdings and its Subsidiaries during the accounting period covered by such
financial statements.

--------------------------------------------------------------------------------

(1)This certificate should be from the chief executive officer chief financial
officer, treasurer or controller of Holdings.

--------------------------------------------------------------------------------



        3.     A review of the activities of the Borrowers during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrowers performed and
observed all their Obligations under the Loan Documents, and

[select one:]

        [to the best knowledge of the undersigned, during such fiscal period the
Borrowers performed and observed each covenant and condition of the Loan
Documents applicable to them, and no Default has occurred and is continuing.]

—or—

        [to the best knowledge of the undersigned, the following covenants or
conditions have not been performed or observed and the following is a list of
each such Default and its nature and status:]

        4.     The representations and warranties of the Borrowers contained in
Article V of the Agreement and all representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a), (b) and (c), respectively, of
Section 6.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered.

        5.     The financial covenant analyses and information set forth on
Schedules 1 and 2-A through 2-C (as applicable) attached hereto are true and
accurate on and as of the date of this Certificate.

        IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                        ,         .

    PROSPECT MEDICAL HOLDINGS, INC.
 
 
 
 
      By:  


--------------------------------------------------------------------------------

    Name:  


--------------------------------------------------------------------------------

    Title:  


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





For the Month/Quarter/Year ended                                     ("Statement
Date")


SCHEDULE 1
to the Compliance Certificate
($ in 000's)


I.   Section 7.11(a)—Consolidated Leverage Ratio.     A.   Consolidated Total
Indebtedness at Statement Date:   $                     B.   Consolidated EBITDA
for twelve consecutive months or four consecutive fiscal quarters (as
applicable) ending on the Statement Date ("Subject Period") from Schedule 2-A,
2-B or 2-C (as applicable):   $                     C.   Consolidated Leverage
Ratio (Line I.A ÷ Line I.B):          to 1.00     Maximum Allowed:        
Twelve Calendar Months Ending:    



 

April 30, 2008

  5.10 to 1.00



 

May 31, 2008

  7.15 to 1.00



 

June 30, 2008

  6.55 to 1.00



 

July 31, 2008

  6.20 to 1.00



 

August 31, 2008

  6.00 to 1.00



 

September 30, 2008

  5.30 to 1.00



 

October 31, 2008

  5.25 to 1.00



 

November 30, 2008

  5.20 to 1.00



 

December 31, 2008

  5.15 to 1.00



 

January 31, 2009

  4.95 to 1.00



 

February 28, 2009

  4.85 to 1.00



 

March 31, 2009

  4.70 to 1.00



 

April 30, 2009

  4.50 to 1.00



 

May 31, 2009

  4.10 to 1.00



 

June 30, 2009

  3.90 to 1.00     Four Fiscal Quarters Ending:    



 

September 30, 2009

  3.75 to 1.00



 

December 31, 2009

  3.50 to 1.00



 

March 31, 2010

  3.40 to 1.00



 

June 30, 2010 and each period of four fiscal quarters ending thereafter

  3.30 to 1.00

--------------------------------------------------------------------------------



II.   Section 7.11(b)—Consolidated Fixed Charge Coverage Ratio.     A.  
Consolidated EBITDA for Subject Period (Line I.B above):   $                    
B.   Cash Capital Expenditures for Subject Period:   $                     C.  
Consolidated Fixed Charges for Subject Period:         1.   Consolidated
Interest Charges for Subject Period:   $                         2.   Taxes paid
in cash during Subject Period:   $                         3.   Scheduled and
mandatory principal payments with respect to Indebtedness for Subject Period:  
$                         4.   Consolidated Fixed Charges (Lines
II.C.1 + II.C.2 + II.C.3):   $                     D.   Consolidated Fixed
Charge Coverage Ratio [(Line II.A - Line II.B) ÷ Line II.C.4]:            to
1.00     Minimum Required:         Twelve Calendar Months Ending:        
    April 30, 2008   0.925 to 1.00         May 31, 2008   0.625 to 1.00    
    June 30, 2008   0.600 to 1.00         July 31, 2008   0.625 to 1.00    
    August 31, 2008   0.675 to 1.00         September 30, 2008   0.750 to 1.00  
      October 31, 2008   0.750 to 1.00         November 30, 2008   0.775 to 1.00
        December 31, 2008   0.475 to 1.00         January 31, 2009   0.500 to
1.00         February 28, 2009   0.525 to 1.00         March 31, 2009   0.550 to
1.00         April 30, 2009   0.625 to 1.00         May 31, 2009   0.750 to 1.00
        June 30, 2009   0.775 to 1.00     Four Fiscal Quarters Ending:        
    September 30, 2009   0.875 to 1.00         December 31, 2009   0.850 to 1.00
        March 31, 2010   0.850 to 1.00         June 30, 2010 and each period of
four fiscal quarters ending thereafter   0.900 to 1.00

--------------------------------------------------------------------------------



For the Month/Quarter/Year ended                                     ("Statement
Date")


SCHEDULE 2-A
to the Compliance Certificate
($ in 000's)


Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)


[USE ONLY FOR STATEMENT DATES OCCURRING DURING MONTHLY TESTING PERIODS]

Consolidated EBITDA
  Month
Ended

  Month
Ended

  Month
Ended

  Month
Ended

  Month
Ended

  Month
Ended

  Month
Ended

  Month
Ended

  Month
Ended

  Month
Ended

  Month
Ended

  Month
Ended

  Twelve
Months
Ended

 

Consolidated Net Income

                                                                               

+ Consolidated Interest Charges

                                                                               

+ income taxes

                                                                               

+ depreciation expense

                                                                               

+ amortization expense

                                                                               

+ non-recurring non-cash expenses

                                                                               

+ add-backs

                                                                               

- income tax credits

                                                                               

- non-cash income

                                                                               

- gains (+ losses) from dispositions of capital assets

                                                                               

- extraordinary gains (+ losses) net of related tax effects

                                                                               

= Consolidated EBITDA

                                                                               



Minimum Consolidated EBITDA required under Section 7.11(c) (see Annex to
Schedule for determination of Minimum Consolidated EBITDA):

       

--------------------------------------------------------------------------------





For the Quarter/Year ended                                     ("Statement
Date")


SCHEDULE 2-B
to the Compliance Certificate
($ in 000's)


Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)


[USE ONLY FOR STATEMENT DATES OCCURRING DURING QUARTERLY TESTING WHERE
HISTORICAL MONTHLY FINANCIAL INFORMATION IS USED—DELETE COLUMNS AS NEEDED]

Consolidated EBITDA
  Month
Ended

  Month
Ended

  Month
Ended

  Month
Ended

  Month
Ended

  Month
Ended

  Month
Ended

  Month
Ended

  Month
Ended

  Month
Ended

  Month
Ended

  Month
Ended

  Twelve
Months
Ended

 

Consolidated Net Income

                                                                               

+ Consolidated Interest Charges

                                                                               

+ income taxes

                                                                               

+ depreciation expense

                                                                               

+ amortization expense

                                                                               

+ non-recurring non-cash expenses

                                                                               

+ add-backs

                                                                               

- income tax credits

                                                                               

- non-cash income

                                                                               

- gains (+ losses) from dispositions of capital assets

                                                                               

- extraordinary gains (+ losses) net of related tax effects

                                                                               

= Consolidated EBITDA

                                                                               



Minimum Consolidated EBITDA required under Section 7.11(c) (see Annex to
Schedule for determination of Minimum Consolidated EBITDA):

       

--------------------------------------------------------------------------------



For the Quarter/Year ended                                    ("Statement Date")


SCHEDULE 2-C
to the Compliance Certificate
($ in 000's)


Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)


[USE ONLY FOR STATEMENT DATES OCCURRING DURING QUARTERLY TESTING PERIODS]

Consolidated EBITDA
  Quarter Ended

  Quarter Ended

  Quarter Ended

  Quarter Ended

  Four Quarters Ended



Consolidated Net Income

                   

+ Consolidated Interest Charges

                   

+ income taxes

                   

+ depreciation expense

                   

+ amortization expense

                   

+ non-recurring non-cash expenses

                   

+ add-backs

                   

- income tax credits

                   

- non-cash income

                   

- gains (+ losses) from dispositions of capital assets

                   

- extraordinary gains (+ losses) net of related tax effects

                   

= Consolidated EBITDA

                   



Minimum Consolidated EBITDA required under Section 7.11(c) (see Annex to
Schedule for determination of Minimum Consolidated EBITDA):

   

--------------------------------------------------------------------------------




ANNEX TO
SCHEDULES 2-A, 2-B AND 2-C
to Compliance Certificate
($ in 000's)


Minimum Consolidated EBITDA


Minimum Consolidated EBITDA required under Section 7.11(c):

       

Twelve Calendar Months Ending:

         

April 30, 2008

 

$

27.75    

May 31, 2008

  $ 21.25    

June 30, 2008

  $ 22.00    

July 31, 2008

  $ 23.25    

August 31, 2008

  $ 24.00    

September 30, 2008

  $ 27.00    

October 31, 2008

  $ 27.00    

November 30, 2008

  $ 27.50    

December 31, 2008

  $ 17.75    

January 31, 2009

  $ 18.50    

February 28, 2009

  $ 19.00    

March 31, 2009

  $ 19.50    

April 30, 2009

  $ 20.25    

May 31, 2009

  $ 22.25    

June 30, 2009

  $ 23.00  

Four Fiscal Quarters Ending:

         

September 30, 2009

 

$

24.00    

December 31, 2009

  $ 25.00    

March 31, 2010

  $ 25.50    

June 30, 2010 and each period of four fiscal quarters ending thereafter

  $ 26.50  

--------------------------------------------------------------------------------






EXHIBIT F


FORM OF MONTHLY COMPLIANCE CERTIFICATE


Calendar month ending:                        ,        

To:Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

        Reference is made to that certain First Lien Credit Agreement, dated as
of August 8, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the "Agreement"), among Prospect Medical
Holdings, Inc., a Delaware corporation ("Holdings"), Prospect Medical
Group, Inc., a California professional corporation (collectively with Holdings,
the "Borrowers"), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Agreement.

        1.     This Monthly Compliance Certificate is delivered in accordance
with Section 6.02(c) of the Agreement.

        2.     Attached hereto as Schedule 1 is information required in
connection with Section 6.02(c) of the Credit Agreement for the calendar month
set forth above, and all such information is true and accurate on and as of the
date of this Certificate.

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                        ,         .

    PROSPECT MEDICAL HOLDINGS, INC.
 
 
 
 
      By:  


--------------------------------------------------------------------------------

    Name:  


--------------------------------------------------------------------------------

    Title:  


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



For the Month ended                                    ("Statement Date")


SCHEDULE 1
to the Monthly Compliance Certificate


I.   Consolidated Membership.         A.   Consolidated Membership for month
ending on the Statement Date         B.   Consolidated Membership for the month
ending on the immediately prior Statement Date         C.   Percentage change of
consolidated Membership [(Line I.A - Line I.B) ÷ Line I.B] × 100       %
II.
 
Senior Members versus Commercial Members.
 
 
 
  A.   The number of senior members for month ending on the Statement Date      
  B.   The number of senior members for month ending on the immediately prior
Statement Date         C.   Percentage change of senior members [(Line
II.A - Line II.B) ÷ Line II.B] × 100       % D.   The number of commercial
members for month ending on the Statement Date         E.   The number of
commercial members for month ending on the immediately prior Statement Date    
    F.   Percentage change of commercial members [(Line II.D - Line II.E) ÷ Line
II.E] × 100       %
III.
 
Summary of material variances noted within the comparison (i.e., a summary of
any terminations of existing contracts in connection with the Membership during
the period covered by such certificate and its effect on Membership):
 

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.8



SECOND AMENDMENT TO FIRST LIEN CREDIT AGREEMENT, WAIVER AND CONSENT
RECITALS
AGREEMENT
Schedule A
EXISTING EVENTS OF DEFAULT
Schedule B
AMEX COMPLIANCE ITEMS
Exhibit A
TO SECOND AMENDMENT TO FIRST LIEN CREDIT AGREEMENT, WAIVER AND CONSENT
FORM OF COMPLIANCE CERTIFICATE
SCHEDULE 1 to the Compliance Certificate ($ in 000's)
SCHEDULE 2-A to the Compliance Certificate ($ in 000's)
Consolidated EBITDA (in accordance with the definition of Consolidated EBITDA as
set forth in the Agreement)
SCHEDULE 2-B to the Compliance Certificate ($ in 000's)
Consolidated EBITDA (in accordance with the definition of Consolidated EBITDA as
set forth in the Agreement)
SCHEDULE 2-C to the Compliance Certificate ($ in 000's)
Consolidated EBITDA (in accordance with the definition of Consolidated EBITDA as
set forth in the Agreement)
ANNEX TO SCHEDULES 2-A, 2-B AND 2-C to Compliance Certificate ($ in 000's)
Minimum Consolidated EBITDA

EXHIBIT F



FORM OF MONTHLY COMPLIANCE CERTIFICATE
SCHEDULE 1 to the Monthly Compliance Certificate
